DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
Applicant's submission filed on 04/12/2022 is acknowledged.  The claim amendment has been entered.  The specification amendment filed on 04/12/2022 is not entered because the specification amendment is based on a previous specification amendment filed on 08/19/2021 which was not entered.  It is noted that Applicant has repeatedly submitted specification amendments based on a non-entered previous specification amendment.
Claims 1 and 8-9 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 04/12/2022.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112.  Examples of some unclear, inexact or verbose terms used in the specification are: "hidden cross stripe", "open warp sateen loop", "yarn laying digital" and "480 loop course".  It is noted that all of the previously submitted specification amendments were not entered.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "wherein open warp sateen loop is a warp structure with a three-needle opening formed by a stitch pattern movement". 
Claim Objections 
Claim 1 is objected to because of the following informalities:
In claim 1, line 13, "open warp sateen loop" appears to read "an open warp sateen loop" as it is the first time the limitation is recited;
In claim 1, line 13, "a warp structure" appears to read "a warp-knitted structure".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "a three-needle opening", which renders the claim indefinite.  It is unclear what Applicant refers to by the claim language.  Does Applicant means an opening formed by three needles at a knitting machine during a knitting process? Or an "open warp sateen loop" has an opening spanning three knitting needles during a knitting process?  For examination purposes, the limitation has been construed to be an open warp sateen loop having an opening spanning three needles.
	Claim 1 recites the limitation "a stitch pattern movement", which renders the claim indefinite.  A stitch pattern is formed by a plurality of connected stitches within a knitted area and it is unclear how a stitch pattern can move.  Therefore, it is unclear what Applicant is claiming. For examination purposes, the limitation has been construed to be a stitch pattern forming process.
	Claims 8-9 each depend from claim 1 and are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Antonietti (US 5,832,749 A) in view of Oya (US 7,051,556 B2).
Regarding claim 1, Antonietti discloses a method for knitting a free-cut (the fabric poduct has high non-run characteristics, therefore can be cut in a free manner; col. 2, ll. 48-50; col. 3, ll. 15-20) warp-knitted elastic fabric (a method of making an elastic warp knitted fabric; claim 1), which uses a first guide bar and a second guide bar of a warp knitting machine for knitting (col. 3, ll. 10-14; claim 1), comprising: 
making a non-elastic yarn pass across a guide needle of the first guide bar and form the surface of the fabric (non-elastic thread 11b inserted on guide needles of a forward bar, thereby forming a front surface of the fabric; referencing figs. 1, 1a; col. 3, ll. 61-67; claim 1) by knitting via three needles in an open warp sateen loop mode (the non-elastic thread 11a having a stitch pattern 2-3, 2-1, 1-0, 1-2, thereby being knitted via three needles in an open warp sateen loop mode; referencing fig. 1; col. 3, ll. 61-67; claim 12), and 
making an elastic yarn pass across a guide needle of the second guide bar and form the inside of the fabric (elastic thread 11a inserted on guide needles of a rear bar, thereby forming an inside of the fabric; fig. 1; col. 3, ll. 61-67; claim 1) by knitting with the aforementioned non-elastic yarn in the same direction via three needles in an open warp sateen loop mode (both the elastic thread 11b and the non-elastic thread 11a having a stitch pattern 2-3, 2-1, 1-0, 1-2; therefore, the elastic thread 11b and the non-elastic thread 11a are knitted in the same direction via three needles in an open warp sateen loop mode; referencing fig. 1; claim 19);
wherein an open warp sateen loop is a warp-knitted structure has an opening spanning three knitting needles during a stitch pattern forming process (referencing fig. 1; claims 12, 19);
wherein modes for threading of the first guide bar and the second guide bar are full-set threading (full-bar threading; col. 3, ll. 24-27);
wherein the non-elastic yarn is a chemical filament (nylon thread; col. 2, ll. 62-65);
wherein the fineness of the chemical filament is 11-85 dtex (22-78 dtex; col. 2, ll. 62-65); and 
wherein the elastic yarn is a spandex yarn (Lycra yarn, wherein Lycra is a brand name of spandex; col. 2, ll. 62-65) having a fineness of 22-77 dtex (22-80 dtex; col. 2, ll. 62-65).
Antonietti does not disclose wherein the non-elastic yarn having a stitch pattern of 1-0/1-2/2-3/2-1//, and the elastic yarn having a stitch pattern of 1-0/1-2/2-3/2-1//.  However, Antonietti does disclose wherein the non-elastic yarn having a stitch pattern of 2-3/2-1/1-0/1-2// (the knit pattern of the inelastic thread is 2-3, 2-1, 1-0, 1-2; the same stitch pattern of elastic thread 11a in fig. 1; claim 12), and the elastic yarn having a stitch pattern of  2-3/2-1/1-0/1-2// (the knit pattern of the elastic thread 11a has a recurrence equal to four courses in the pattern 2-3, 2-1, 1-0, 1-2; fig. 1; claim 19).  One of ordinary skill of the arts would recognize that Antonietti and the claimed invention use substantially same knitting stitch patterns, with the only difference that Antonietti's stitch pattern opens toward a left direction and the claimed stitch pattern opens toward a right direction.  Therefore, it would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the stitch pattern as disclosed by Antonietti, by simply reversing the open direction of the stitch pattern for the non-elastic yarn and elastic yarn via the same needles, thereby making a free-cut warp-knitted elastic fabric with the same structural characteristics.  Such a modification involves only routine skill in the art and would be absent any showing of unexpected results.
Antonietti does not explicitly disclose wherein an amount of let off of the non-elastic yarn is 85-120 cm/rack; and wherein an amount of let off of the elastic yarn is 45-75 cm/rack.  However, Oya teaches a method of knitting a warp-knitted elastic fabric (a method of knitting a stretchable warp-knitted fabric by using a non-elastic yarn 1 and an elastic yarn 2; fig. 4; col. 4, ll. 16-21, 33-39; example 3), which uses a first guide bar and a second guide bar of a warp knitting machine (example 3), wherein an amount of let off of a non-elastic yarn is 85-120 cm/rack (85-120 cm/rack; col. 4, ll. 33-39); and wherein an amount of let off of an elastic yarn is 45-75 cm/rack (70-110 cm/rack; col. 4, ll. 33-39).  Antonietti and Oya are analogous arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the knitting method as disclosed by Antonietti, with wherein the amount of let off of the non-elastic yarn is 85-120 cm/rack; and wherein an amount of let off of an elastic yarn is 45-75 cm/rack, as taught by Oya, in order to make the runner of the non-elastic yarn larger than that of the elastic yarn, thereby obtaining a more excellent and stable knitted fabric (Oya; col. 4, ll. 33-39).  Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a suitable range for amounts of let off of the non-elastic yarn and the elastic yarn for knitting the fabric, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 8, Antonietti and Oya, in combination, disclose the method of claim 1, and further discloses a fabric (col. 4, ll. 51-57; claim 20), wherein the fabric is produced by using the method of claim 1 (col. 4, ll. 51-57; claim 20).
Regarding claim 9, Antonietti and Oya, in combination, disclose the fabric of claim 8, and Antonietti further discloses a garment (underwear, corset articles and sportswear; col. 2, ll. 50-53), wherein at least a portion of the garment is composed of the fabric (col. 2, ll. 50-53).  
Antonietti does not explicitly disclose wherein at least a portion of a linear edge and/or a curved edge of the garment is composed of the fabric.  However, Antonietti does disclose the fabric has high non-run characteristics, being capable of forming at least a portion of a linear edge and/or a curved edge of the garment without causing detached threads from any cut edge (col. 2, ll. 48-50; col. 3, ll. 15-20).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have recognized that the fabric of Antonietti is an excellent fabric material to form at least a portion of a linear edge and/or a curved edge of a garment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have formed a garment using the fabric as disclosed by Antonietti, with wherein at least a portion of a linear edge and/or a curved edge of the garment is composed of the fabric because this configuration does not appear to provide any unexpected result.  In addition, it has been common practice to using a single piece of fabric to form a garment, including all the edges, in order to provide an esthetic appeal.
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed on 04/12/2022 have been fully considered and addressed as followed.
Applicant Remarks: Applicant asserts that Antonietti has disclosed the stitch pattern of the non-elastic yarns is 1-0/1-2/2-3/2-1, and the stitch pattern of elastic yarns is 2-3/2-1/1-0/1-2, which is different from the claimed invention and Antonietti does not suggest or teach that the stitch pattern of the elastic yarn can be modified.
Examiner's response:  First, it is noted that Applicant's argument is directed to a different embodiment other than what is cited in the Office Action. The Office Action cites claims 12 and 19 of Antonietti, which actually disclose that both the non-elastic yarn and the elastic yarn having a stitch pattern of 2-3/2-1/1-0/1-2//, which is a mirror stitch pattern of the non-elastic yarn and the elastic yarn as recited in claim 1 of the instant application, therefore the fabric product of Antonietti would have a mirror stitch pattern of the fabric product of the instant application.  Second, there is no requirement that a motivation to make the modification be expressly articulated in the cited prior art.  References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA. 1969).  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Antonietti has disclosed the claimed invention except that the stitch pattern of Antonietti is a mirror stitch pattern as instantly claimed.  It would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the stitch pattern as disclosed by Antonietti to be a mirror stitch pattern by simply reversing the open direction of the stitch pattern for the non-elastic yarn and elastic yarn via the same needles, to obtain a free-cut warp-knitted elastic fabric with the same structural characteristics.  It is further noted the knitted fabric with a mirror stitch pattern would be exactly the same if the knitted fabric is turned upside down.  In addition, the examiner notes that Applicant admits in the remarks that specific patterns "can be combined to prove that a fabric of the same quality can be easily to be obtained by modifying one stitch method of the patterns".
Applicant Remarks: Applicant asserts that the fineness of the chemical filament and the spandex yarn is crucial to the present application.
Examiner's response: It is noted that claim 1 is set forth as a method claim, not a product claim.  In addition, the original disclosure fails to set forth any criticality why yarn fineness is crucial to the knitting method.  One ordinary skill of the knitting art would recognize that yarn fineness can vary in a wide range during a knitting process without negatively influencing the knitting process, and the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Applicant Remarks: Applicant asserts that Oya suggests a different let-off amount of yarns than the instant claim 1.
Examiner's response: The examiner notes that the original disclosure fails to set forth any criticality with respect to the let-off amount of yarns as claimed.  One ordinary skill of the knitting art would recognize that the amount of yarn supply to a knitting machine can vary in a wide range during a knitting process corresponding to a desired knitting speed and/or a desired size of fabric to be knitted, and the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/DANNY WORRELL/Primary Examiner, Art Unit 3732